

EXHIBIT 10.18


BLONDER TONGUE LABORATORIES, INC.
2005 EMPLOYEE EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into as of this ____ day of ________________,
20____, by and between BLONDER TONGUE LABORATORIES, INC. a Delaware corporation
(the “Company”), and __________________ (“Optionee”).
Background
 
The Optionee is a key employee of the Company and possesses knowledge,
experience and skill necessary for the Company’s future growth and success.  The
Company has adopted the Blonder Tongue Laboratories, Inc. 2005 Employee Equity
Incentive Plan, as amended (the “Plan”).  Pursuant to and in accordance with the
Plan, the Company desires to grant to the Optionee an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, to
purchase shares of the Company’s Common Stock as more fully set forth
below.  Capitalized terms used in this Agreement and not otherwise defined
herein, shall have the meanings ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and intending to be legally bound, it is agreed as follows:
 
1.           Option to Purchase Shares.  The Company hereby grants to the
Optionee an Option (the “Option”), pursuant to the Plan, to purchase up to
_______________ (____________) shares of the Company’s Common Stock (the
“Stock”).  The Option Price for each share of Stock shall be
______________________ ($_______), which is acknowledged to be 100% of the Fair
Market Value (defined in the Plan) of each share of Stock as of
________________________, the date of grant (or at least 110% of such Fair
Market Value if the Optionee owns, or is deemed to own pursuant to Section
424(d) of the Code, more than 10% of the total combined voting power of all
classes of stock of the Company).  The Option shall be exercisable for the
number of shares of Stock and during the specific exercise periods (“Exercise
Period(s)”) set forth in the following table:
 
Number of
Shares                                                                           Exercise
Period
 
______________________ (_________) Shares
___________________1 through __________________
______________________ (_________) Shares
___________________________1 through __________________
______________________ (_________) Shares
___________________1 through __________________



2.           Manner of Exercise and Terms of Payment.  The Option may be
exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company (to the attention of the Chief Financial
Officer or his designee) of a notice of exercise in the form attached hereto as
Exhibit A, accompanied by full payment of the Option Price for the shares of
Stock with respect to which the Option is exercised.  Full payment shall be (i)
by cashier’s check, certified check or wire transfer of immediately available
funds (each, a “Cash Payment”), which must be received by the Company by the
close of business (i.e., 5:00 p.m. EST) on the business day immediately
following the date the notice of exercise is delivered, provided, however, that
if a Cash Payment is not so received by the Company, Optionee shall be deemed,
for all purposes, to have elected to pay the Option Price by means of a Cashless
Exercise (as defined below), (ii) by withholding a sufficient number of shares
having a Fair Market Value equal to the Option Price for the shares of stock
with respect to which the Option is exercised (a, “Cashless Exercise”), or (iii)
if and as permitted by the Committee in its sole discretion, by tendering stock
of the Company, all as provided in the Plan.  Each notice of exercise shall be
deemed delivered to the Company on the date and time specified in Section 11(b)
below, provided however, that any such notice of exercise which is deemed
delivered on a date on which the NYSE AMEX is closed, or at a time after the
closing of the NYSE AMEX stock market, shall be deemed delivered on the
immediately following business day, which date shall be deemed the date of
exercise for all purposes.
 

--------------------------------------------------------------------------------

 
1           The Exercise Period for these options shall commence on the
Acceleration Date, if earlier.  The “Acceleration Date” is 12:01 a.m. on the
date of termination of Optionee’s employment with the Company by reason of
Optionee’s retirement after reaching the age of 65 years, or by reason of
Optionee’s retirement after becoming permanently disabled.

 
 

--------------------------------------------------------------------------------

 
 
3.           Termination of Option.
 
(a)           Expiration or Termination of Employment.  Except as specifically
provided in Section 3(b) and 3(c) hereof, the Option granted hereunder shall
terminate as of the close of business on the earliest to occur of the date of
(i) expiration of the Exercise Period, (ii) an event of default or breach by the
Optionee of the terms and conditions of this Agreement, or (iii) termination of
the Optionee’s employment with the Company for cause.  If the Optionee’s
employment is terminated other than for cause, death (as provided in subsection
(b) below), or retirement or disability (both as provided in subsection (c)
below), the Optionee must exercise his Option, if at all and to the extent then
exercisable, within 30 days from the date of such termination, in accordance
with the terms of the Plan and this Agreement.


(b)           Death of Optionee.  If the Optionee dies prior to the exercise of
the Option in full, the Option may be exercised by the Optionee’s executors,
administrators or heirs within one year after the date of the Optionee’s death,
provided death occurred during the Optionee’s employment with the Company, or
within three months following the termination of the Optionee’s employment with
the Company, by reason of the Optionee’s retirement after reaching the age of 65
years or the Optionee’s retirement after becoming permanently disabled.  Such
Option may be so exercised by the Optionee’s executors, administrators or heirs
only with respect to that number of shares of Stock which the Optionee had an
Option to purchase and only to the extent that the Option was exercisable (but
had not theretofore been exercised) as of the date of the earlier of the (i)
retirement of the Optionee after reaching the age of 65 years or after becoming
permanently disabled, or (ii) death of the Optionee.  In no event may the Option
be exercised at any time after the expiration of the Exercise Period stated in
Section 1 hereof.
(c)           Retirement or Disability.  If the Optionee’s employment with the
Company is terminated, prior to the exercise of the Option in full, by reason of
the Optionee’s retirement after reaching the age of 65 years or by reason of the
Optionee’s retirement after becoming permanently disabled, the Optionee shall
have the right, during the period ending three months after the date of the
Optionee’s termination of employment, to exercise the Option to the extent that
it was exercisable but not exercised at the date of the Optionee’s termination
of employment with the Company.  Such Option may be so exercised by the Optionee
only with respect to that number of shares of Stock which the Optionee had an
Option to purchase and only to the extent that the Option was exercisable (but
had not theretofore been exercised) as of the date that the Optionee retires
after reaching the age of 65 years or after becoming permanently disabled.  In
no event may the Option be exercised at any time after the expiration of the
Exercise Period stated in Section 1 hereof.
 
4.           Rights as Shareholder.  An Optionee or permitted transferee of an
Option shall have no rights as a shareholder of the Company with respect to any
shares of Stock subject to such Option prior to the Optionee’s purchase of such
shares of Stock by exercise of such Option as provided in the Plan.
 
5.           Delivery of Stock Certificates.  The Company shall not be required
to issue or deliver any certificate, or cause uncertificated shares to be
registered on the books of the Company, for any Stock purchased upon the
exercise of all or any portion of an Option granted under the Plan prior to the
fulfillment of any of the following conditions which may, from time to time, be
applicable to the issuance of the Stock:
 
(a)           Listing of Shares.  The admission of such shares of Stock to
listing on all stock exchanges on which the Stock of the Company is then listed.
 
(b)           Registration and/or Qualification of Shares.  The completion of
any registration or other qualification of such shares of Stock under any
federal or state securities laws or under the regulations promulgated by the
Securities and Exchange Commission or any other federal or state governmental
regulatory body which the Board or Committee, as the case may be, deems
necessary or advisable.  The Company shall in no event be obligated to register
any securities pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulations or
requirement.
 
2
 
 

--------------------------------------------------------------------------------

 
 
(c)           Approval or Clearance.  The obtaining of any approval or clearance
from any federal or state governmental agency which the Board or Committee, as
the case may be, shall determine to be necessary or advisable.
 
(d)           Reasonable Lapse of Time.  The lapse of such reasonable period of
time following the exercise of the Option as the Board or Committee, as the case
may be, may establish from time to time for reasons of administrative
convenience.
 
6.           (a)           Anti-Dilution.  Except as otherwise expressly
provided herein, if the outstanding shares of Common Stock are hereafter changed
or converted into, or exchanged or exchangeable for, a different number or kind
of shares or other securities of the Company or of another corporation by reason
of a reorganization, merger, consolidation, recapitalization, reclassification
or combination of shares, stock dividend stock split or reverse stock split,
appropriate adjustment shall be made by the Board of Directors in the number of
shares and kind of stock subject to unexercised stock options hereunder, to the
end that the proportionate interest of the Optionee shall be maintained as
before the occurrence of such event.
 
(b)           Non-survival of Company.  In the event of a dissolution or
liquidation of the Company or any merger or combination in which the Company is
not a surviving corporation, each outstanding Option granted hereunder shall
terminate, but the Optionee shall have the right, immediately prior to such
liquidation, dissolution, merger or combination, to exercise the Option, in
whole or in part, to the extent that such Option is then otherwise exercisable
and has not previously been exercised, provided, however, that no adjustment
shall be made to an incentive stock option which would constitute a
“modification” of such Option, as such term is defined in Section 424(h)(3) of
the Code.
 
(c)           Change in Control.  In the event of any contemplated transaction
which may constitute a change in control of the Company, the Board of Directors
may modify the Option granted hereunder, so as to accelerate, as a consequence
of or in connection with such transaction, the vesting of the Optionee’s right
to exercise such Option.  For this purpose, “change in control of the Company”
means a change in control of such nature that it would be required to be
reported to the Securities and Exchange Commission pursuant to Schedule 14A of
Regulation 14A or any successor provision (whether or not the Company is then
subject to such reporting requirements).  A change of control will be deemed to
have occurred if any person, other than persons or entities who on the date
hereof are the “beneficial owners” (as determined pursuant to Sections 13(d) and
14(d) of the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding securities, is or becomes the “beneficial
owner” of 25% or more of the combined voting power of the outstanding securities
of the Company or if during two consecutive year periods, the directors at the
beginning of such periods cease for any reason during the two-year period to
constitute a majority of the Board of Directors of the Company.
 
7.           Tax Attributes.  The incentive stock option granted pursuant to
this Agreement is intended to qualify under Section 422 of the Code and any
provisions hereof which would prevent such Options from qualifying are invalid
and of no effect, except as provided in Section 7.2(b) of the Plan.  The
Optionee will promptly give written notice to the Company of any sale, exchange,
gift, or other transaction of any shares of Stock acquired pursuant to such
incentive stock option which occurs within two years of the date of grant of
such Option or within one year after the issuance of any shares of Stock
pursuant thereto.
 
8.           Withholding.  Optionee may elect to have the Company withhold from
those shares of Stock that would otherwise be received upon exercise of the
Option, a number of shares having a Fair Market Value equal to the minimum
statutory amount necessary to satisfy the Company’s applicable federal, state,
local and foreign income and employment tax withholding obligations
(collectively, “Withholding Obligations”).  In the event Optionee does not
notify the Company of his election to withhold shares of Stock and does not
remit to the Company, in cash, on or before the applicable taxable event, the
full amount necessary to satisfy the Withholding Obligations, the Company shall
withhold from those shares of Stock that would otherwise be issued upon exercise
of the Option, a number of shares having a Fair Market Value equal to the
Withholding Obligation.
 
3
 
 

--------------------------------------------------------------------------------

 
 
9.           Agreement Subject to Plan.  No term or condition of this Agreement
shall be construed or interpreted in a manner contrary to the purposes and
provisions of the Plan, a copy of which may be obtained from the Secretary of
the Company.  Any question of interpretation arising under the Plan or this
Agreement shall be resolved by the Committee.
 
10.           Restrictions on Transfers.  No Option granted pursuant to the Plan
may be transferred by an Optionee.  Subject to the provisions of Section 3(b)
hereto, the Option shall be exercisable only by an Optionee during his lifetime.
 
11.           Miscellaneous.
 
(a)           The Company reserves the right to terminate at any time, by
written notice to the Optionee, any or all of the restrictions on the Stock set
forth in this Agreement.  Such termination shall be effective upon the
Optionee’s receipt of such notice.
 
(b)           All notices or other communication required or permitted to be
given or made shall be validly given or made if delivered by hand, by electronic
communication (provided, however, that messages sent by e-mail or other
electronic transmission shall not constitute a writing, however any signature on
a document or other writing that is transmitted by e-mail or electronic
transmission shall constitute a valid signature for purposes hereof), by
facsimile message, by courier or by certified or registered mail addressed to
the address specified below or to such other addresses as the parties may
specify in writing, and shall be deemed to have been received: (i) if delivered
by hand, on the date and time of delivery;  (ii) if delivered by electronic
communication or by facsimile message, on the date and time of a confirmed
transmission; and (iii) if delivered by courier or by certified or registered
mail, on the date and time of actual receipt by the recipient.
 
If to the Company:              Blonder Tongue Laboratories, Inc.
One Jake Brown Road
Old Bridge, New Jersey 08857
Attn.:           Chief Financial Officer (or his designee)
Fax Number: _____________________
 
If to the Optionee:                ___________________
  ___________________
  ___________________


(c)           Whenever Federal, state and local tax is due on the exercise of
Options granted under this Agreement, the Company may require the Optionee or
Participant to remit an amount sufficient to satisfy Federal, state and local
withholding taxes prior to the delivery of any certificate for such shares or
the lapse of restrictions.
 
(d)           This Agreement does not confer upon or give to the Optionee any
right to continued employment by the Company and does not in any way affect the
right of the Company to terminate the Optionee’s employment at any time.
 
(e)           This Agreement shall be construed in accordance with the laws of
the State of Delaware.
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.
 
BLONDER TONGUE LABORATORIES,
INC.                                                                                                               OPTIONEE
 


By:_____________________________________                                                                                               ___________________________________
        James A. Luksch, Chief Executive Officer

 
 4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


BLONDER TONGUE LABORATORIES, INC.
2005 EMPLOYEE EQUITY INCENTIVE PLAN
NOTICE OF EXERCISE OF STOCK OPTION
 
 
I.  OPTIONEE INFORMATION
 
Name:                __________________________
Address:           __________________________
           __________________________
 
II.  OPTION INFORMATION:
 
Date of Grant:    ______________________________
 
Type of Option:        ⃞ Incentive (ISO)          ⃞ Nonstatutory (NSO)
 
Exercise Price per Share:   $______________
 
Total Number of Shares covered by the Option: ________________________
 
Number of Shares for which the Option is now being exercised: 
____________________  (“Purchased Shares”)
 
Total exercise price: $                            
 
Method of Payment of Exercise Price (select one):
 



 
Cashier’s check, certified check or wire transfer of immediately available funds
(provided, however, if such payment is not received by the close of business on
the business day immediately following the delivery of this notice, Optionee
shall be deemed, for all purposes, to have elected to pay the Option Price by
means of a Cashless Exercise)
 
Cashless Exercise (withholding a sufficient number of shares having a Fair
Market Value equal to the total exercise price)

 
Name(s) in which the Purchased Shares should be registered:  
____________________________________________________________________________________________
 
 
The certificate for the Purchased Shares should be sent to the following
address:
_____________________________________________________________________________________________
 
ACKNOWLEDGMENTS:
 
 
1.           I understand that all sales of Purchased Shares are subject to
compliance with the Company’s policy on securities trades.
 
 
2.           I hereby acknowledge that I received and read a copy of the
prospectus describing the Company’s 2005 Employee Equity Incentive Plan
 
 
SIGNATURE AND DATE:
 


__________________________________                                                                                                           _____________________________
Optionee                                                                                                          Date
 
5

 
 

--------------------------------------------------------------------------------

 

